Citation Nr: 0834585	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-38 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 

INTRODUCTION

The veteran served on active duty from July 1973 to April 
1975.  The record indicates that the veteran is currently 
incarcerated.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a statutory obligation to assist the veteran in the 
development of his claim.  The duty to assist incarcerated 
veterans requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement, as such individuals 
are entitled to the same care and consideration given to 
their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Nevertheless, the veteran should also note that 
the United States Court of Appeals for Veterans Claims has 
held that the Secretary is not authorized by statute or 
regulation to subpoena the warden at a state correctional 
facility and direct the release of the appellant from that 
facility.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  
Although some penal institutions have, in certain cases, 
permitted an incarcerated veteran to attend a VA hearing, 
that decision is not a matter within VA's power, and the 
veteran is advised to make his request to the proper 
authority within his institution.

It is acknowledged that the veteran is currently 
incarcerated.  However, the Board cannot ignore the veteran's 
numerous requests for a hearing.  In his November 2005 
substantive appeal to the Board, and again, in correspondence 
dated February 2006, the veteran indicated that wished to 
have a video conference hearing at the local RO.  A review of 
the record reflects that the veteran was never scheduled for 
such a hearing.  In March 2008, the veteran stated that he 
wanted a hearing before the Board of Veterans' Appeals (BVA) 
in Washington, DC.  His representative also submitted 
correspondence requesting that, at the very least, a local 
hearing be held pursuant to 38 C.F.R. § 20.700.  A hearing 
was subsequently scheduled in November 2008 in Washington, 
DC.  In August 2008, the veteran submitted correspondence 
indicating that he could not attend the hearing due to his 
continued incarceration; however, he remained hopeful that a 
video conference hearing could still be held.  The veteran 
made yet another written request for the same in September 
2008. 

Based on the foregoing, at a minimum, the requested hearing 
must at least be scheduled.  VA cannot simply assume that the 
veteran will not appear.  Since videoconference hearings are 
scheduled by the RO, this matter should be returned to the RO 
for the purpose of satisfying this procedural due process 
obligation.  See 38 C.F.R. § 20.704 (2007).  On remand, if 
the scheduling of the appellant for a Board videoconference 
hearing at the RO proves not to be possible, then the RO must 
document in the claims file all efforts expended to afford 
the appellant a Board hearing despite his incarceration.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Texas 
Department of Criminal Justice (Ellis 
Unit, Huntsville, TX) or other 
appropriate authority and determine 
whether arrangements can be made to 
schedule the appellant for a 
videoconference hearing before a Member 
of the Board of Veterans' Appeals at 
the RO on the next available date.  If 
a videoconference hearing cannot be 
arranged, the RO must determine whether 
other acceptable arrangements may be 
made to afford the veteran the 
requested hearing.  If a hearing is 
scheduled, then notice should be sent 
to the veteran in accordance with the 
applicable regulations.  If, however, 
such hearing cannot be scheduled, then 
the RO must document in writing and 
associate with the claims file all 
efforts expended to afford the 
appellant a Board hearing despite his 
incarceration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




